Contacts:Carol K. Nelson, CEO Lars Johnson, CFO 425.339.5500 www.cascadebank.com NEWS RELEASE Cascade Financial Reports First Quarter Results: Record Growth in Checking Accounts with Balances up 83%; Total Loans Increased 8% Everett, WA – April 21, 2009 – Cascade Financial Corporation (NASDAQ: CASB), parent company of Cascade Bank, today reported financial results for the first quarter 2009.During the quarter Cascade increased its provision for loan losses to $13.9 million, and as a result, reported a net loss of $4.8 million.Income available for common shareholders, which adjusts for the dividends to the U.S. Treasury paid on preferred stock, was a loss of $5.3 million or $0.44 per diluted share, in the first quarter of 2009, compared to earnings of $2.6 million, or $0.21 per diluted share in the first quarter a year ago. “Our underlying business performance for the quarter was strong, with steady loan growth and record checking deposit growth.Total loans grew 8% year over year.Checking deposits were up 83% year over year and 46% from the prior quarter,” stated Carol K. Nelson, President and CEO. “Net interest income for the quarter was up 6%, and pre-tax, pre-provision, pre-Other Than Temporary Impairment (OTTI) earnings were up 17% compared to the year ago quarter.” “By increasing our provision for loan losses, we have taken a proactive step to continue to stay ahead of the real estate and credit cycle curves,” added Nelson.“Our decision to build reserves is consistent with Cascade’s historically strong credit culture and practices.” Nonperforming loans (NPLs) represented 4.05% of total loans at March 31, 2009, compared to 3.20% or $40.3 million at the end of the preceding quarter and 1.50% or $17.3 million at March 31, 2008. The increased provision exceeded net charge-offs of $5.3 million by $8.6 million which allowed Cascade to continue to build its allowance for loan losses. The allowance for loan losses to total loans increased from 1.31% at December 31, 2008, to 2.01% at March 31, 2009. Items unique in the analysis of first quarter results include: · Larger than historical provision for loan losses of $13.9 million. · Fair value gain on Trust Preferred Securities of $1.8 million that represents the downward mark to market adjustment to value of Cascade’s $10.0 million 11% TPS obligation. · Washington Public Deposit Protection Commission (WPDPC) assessment for public deposits of $368,000 arising from the failure of the Bank of Clark County. · Increased regular FDIC insurance premiums of $391,000, up 1,500% from first quarter 2008. · The further OTTI mark to market of Fannie Mae and Freddie Mac Preferred Stock of $858,000. 1Q09
